Citation Nr: 1610227	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative arthritis of the lumbar spine with an evaluation of 20 percent effective September 16, 2008 and an evaluation of 40 percent effective June 23, 2015.

2.  Entitlement to an initial increased rating for major depression with an evaluation of 30 percent effective September 16, 2008 and with an evaluation of 70 percent effective June 23, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vazquez Diaz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009 the Veteran was awarded service connection for degenerative arthritis of the lumbar spine with an evaluation of 20 percent and service connection for major depression with an evaluation of 30 percent as secondary to degenerative arthritis of the lumbar spine.  Both ratings were effective September 16, 2008.  In July 2015 the evaluation of lumbar spine disease was increased to 40 percent and the evaluation of major depression was increased to 70 percent, both effective June 23, 2015.
 
The Veteran has not been awarded the maximum available benefit, which it is generally presumed the Veteran seeks.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not indicated that he is satisfied with the current rating.

A claim for a total disability rating based on individual unemployability (TDIU), a rating of 20 percent for sciatic radiculopathy of the lower extremities, and eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35, were granted by a decision review officer in July 2015.  Generally, a claim for a TDIU is considered a component of a claim for an increase rating for a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the issue may be bifurcated from the underlying increased rating claim in order to satisfy the distinct notice and development required for a TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

Here, the July 2015 rating decision effectively bifurcated and independently adjudicated the claim for a TDIU. Subsequently, the Veteran did not file a notice of disagreement (NOD) regarding the effective date of a TDIU and has submitted no additional evidence regarding unemployability or continued to allege unemployability based on his service-connected disabilities previous to the June 23, 2015 grant.  No NOD has been filed regarding the rating granted for sciatic radiculopathy of the lower extremities or regarding the effective date of the educational assistance.  Importantly, in a December 2015 statement, the Veteran's representative made no allegations concerning unemployability, sciatic radiculopathy or educational assistance.  Accordingly, the claim for a TDIU, the claim for radiculopathy and the claim for educational assistance are not now in appellate status before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200 , 20.201, 20.300, 20.302, 20.1103 (2015).

Finally, the Board notes that a letter was received in February 2016 that was not considered by the Agency of Original Jurisdiction (AOJ).  This letter was from the Veteran's physician and asked that the Veteran be excused from jury duty based on his severe depression.  The Board finds this letter is cumulative of evidence already of record demonstrating that the Veteran has a severe psychiatric disability (which is contemplated by the 70 percent disability rating assigned since January 16, 2013).  Therefore, the Board finds that adjudication of the Veteran's claim at this juncture will not result in prejudice to the Veteran.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's lumbar spine disability is manifested by symptoms of limitation to forward flexion of the thoracolumbar spine to 30 degrees or less with no evidence of ankylosis or incapacitating episodes requiring physician-prescribed bedrest for treatment.

2.  Prior to January 16, 2013, the Veteran's symptoms of major depression resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  Effective January 16, 2013, the Veteran's symptoms of major depression resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  From September 16, 2008 to present, the criteria for a 40 percent disability rating, but no higher, are met for degenerative arthritis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5242 (2015).

2.  The criteria for a rating in excess of 30 percent for major depressive disorder have not been met for the period between September 16, 2008 and January 16, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130 Diagnostic Code (DC) 9434 (2015).

3.  The criteria for a rating of 70 percent, but no higher, have been met for major depressive disorder effective January 16, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130 Diagnostic Code (DC) 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the disability ratings assigned by VA the June 2009 rating decision which granted service connection for a major depressive disorder and degenerative arthritis of the lumbar spine.  Once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's VA treatment records, Social Security Administration Records, private treatment records, VA medical examinations, and VA fee based medical examinations were obtained.  The Veteran was medically evaluated on December 2008 and June 2015 for his back conditions.  He received mental disorders evaluations on March 2009 and June 2015.  The record does not reflect that these examinations were inadequate for rating purposes for the Veteran's claims of major depression and degenerative arthritis of the lumbar spine.  The Board finds these examinations to be adequate for rating purposes as they are based upon consideration of the Veteran's prior medical history and examinations, they describe his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

For the foregoing reasons, VA's duty to assist has been met.


II. Increased Initial Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2 (2015). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's claims for increased initial ratings are evaluated separately below.


Lumbar Spine Disability

Legal Framework
      
The Veteran was rated at 20 percent disabling effective September 16, 2008 and at 40 percent disabling effective June 23, 2015 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The most recent VA examination indicated that the Veteran suffers from degenerative arthritis of the lumbar spine.  This disease is evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under that Formula, a 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. §4.71a, DCs 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. §4.71a, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Note 4.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Facts

In September 2008 the Veteran filed an application for compensation for a back condition.  

In October 2008 the Veteran submitted a letter signed by his mother where she stated that after returning from service she noticed her son suffered from back pain, and that whenever she made a comment the Veteran would simply brush her off saying he could manage.  She explained that the Veteran was not one to baby himself and thus went to work like a good employee should.  As time went on his discomfort increased but the Veteran did not give in to this pain.  She finished by stating she was sure that the Veteran had done his best to live with what life had thrown at him.

The Veteran underwent a VA fee-based examination in December 2008.  The Veteran described his condition as producing stiffness of his back and pain in the lumbo-sacral area radiating down both legs to both heels and soles and to both medial bi toes (halluces).  He denied numbness, loss of bladder control, and loss of bowel control, but reported pain in the lumbo-sacral area radiating down both legs to both heels and soles and over to both medial bi toes (halluces) which occurred constantly.  The pain was aching, sharp and cramping.  From 1 to 10 (10 being the worst pain) the pain level was at 7.  The pain could be elicited by physical activity and was relieved by a spinal stimulator.  When in pain he could function with medication.  He said that if he bent, sat for fifteen minutes, walked a block or stood for a few minutes, his pain would increase.  He had received medication for managing the pain and reported that he was functionally impaired as he could not do anything about his home.  He could not shop, carry anything or even make his own bed.  

Upon physical examination the examiner noted the Veteran's posture was within normal limits and described the Veteran's gait as walking with a right sided limp holding on tables and chairs.  The Veteran required a cane for ambulation because he used it to stabilize himself and to reduce pain.  He did not require a brace, crutches, corrective shoes or a walker.  

An examination of his thoracolumbar spine revealed evidence of radiating pain on movement described as down back of leg to heel and over to both big toes.  There were no muscle spasms.  There was tenderness over the L4-5 and S 1 area.  There was positive straight leg raising test on the right and on the left.  There was no ankylosis of the lumbar spine.  His range of motion of the thoracolumbar spine was flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right rotation to 20 degrees, and left rotation to 30 degrees, with pain occurring at those same degrees.  The joint function of the spine was additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance and pain which had the major functional impact.  The joint function of the spine was not additionally limited by incoordination after repetitive use.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There was no additional limitation in degree.  The examiner reviewed lumbar spine x-ray reports that showed degenerative arthritis and joint narrowing.  There was lumbar spondylosis with multilevel disc disease.  

The examiner diagnosed the Veteran as having degenerative arthritis of the lumbar spine.  The subjective factors were pain shooting down back of both legs to the heels and over to the big toes.  The objective factors were X-ray findings of degenerative arthritis changes but no sensory motor or reflex changes.  The condition affected the Veteran's usual occupation as he was unable to work, lift, stand, sit, or carry bundles.  The effect of the condition on the Veteran's daily activity was that he was markedly limited in carrying out activities of daily living.

In July 2009 the Veteran filed a notice of disagreement where he stated that the physical pain that he suffered on a day-to-day basis had shrunk his world to doing as little as possible so as not to aggravate his back and to avoid having his pain level rise.  It was an ongoing battle of trying not to let the inability to do things affect him into thinking less of himself.  He was not in a wheelchair but his pain and condition did not allow him to do much.  He was always afraid something would make his back worse and he would relive the hell of suicidal thoughts.  His struggles were trying to maintain some mental, physical and spiritual balance.  Some days his pain crippled him to not socialize, not leave the house and wait hoping the next day would be better.

In December 2009 the Veteran filed a statement where he explained that he had not been able to do much of anything for quite some time due to his back pain he suffered.  It was a daily struggle with the depression brought on by the pain and he felt less of a man because of being disabled.  Thus, he believed he was physically and mentally incapable of living a normal life.

In January 2010 the Veteran filed an appeal to the Board where he stated that he lived with chronic pain which had increased over the years to the point where he could not work but fought internally to try to live somewhat normally.  He was angry and struggling to deal with his pain and his self-worth was a daily struggle.  It was depressing even trying to explain his physical and emotional pain, as people could not know what he really felt.  He believed he was disabled and was not able to perform normally the way he was.

A letter from a spine surgeon, dated March 2010 stated that the Veteran suffered from a severe low back condition, was permanently disabled and there was no anticipated improvement in his back condition.

Pursuant to 38 C.F.R. § 3.327 the Veteran underwent a second VA examination in June 2015 where it was described that for years he had been unemployed with back pain, had a spinal stimulator implanted and had had epidural injections.  Recently his back had become aggravated when he stepped on a loose stone while walking and fell forward.  His pain had most recently spread to his tailbone area and around the anus.  The Veteran reported flare ups of the thoracolumbar spine as any time he lost balance, as he had done when he recently fell over a loose stone, he would have worsening of pain that could last for days.  The Veteran reported having functional loss or functional impairment of the thoracolumbar spine especially when having a flare-up as he could not get comfortable regardless of position.  He regularly could not perform forceful exertions below knee level.  

The Veteran's initial range of motion was abnormal or outside of normal range.  His forward flexion was zero to 30 degrees, extension zero to 10 degrees, right lateral flexion zero to 15 degrees, left lateral flexion zero to 10 degrees, right lateral rotation zero to 30 degrees and left lateral rotation zero to 30 degrees.  The range of motion itself contributed to functional loss as limited flexion kept the Veteran from doing lower-level tasks.  Having recently sustained a flare-up his lumbar mobility the day of the exam was even worse than usual.  

The Veteran exhibited pain on range of motion for forward flexion, extension, right lateral flexion, and left lateral flexion.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, that is, there was soft tissue tenderness above the posterior sacral rim.  

The Veteran was able to perform repetitive use testing with at least three repetitions and had no additional loss of function or range of motion after three repetitions.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain significantly limited functional ability with repeated use over a period of time.  The examiner was not able to describe this in terms of motion as the Veteran had significant limitation of motion as it was, and he did his best to remain mobile even with the pain.  The examiner noted that the exam was being conducted during a flare up, and the Veteran's range of motion testing was to be considered as typical of a flare up.  The examiner could not attest as to what the Veteran's normal non-flare-up lumbar range of motion would be.  The Veteran also had guarding or muscle spasms of the thoracolumbar spine that did not result in abnormal gait or abnormal spine contour.  Specifically along both sides of the lumbar spine.  He had localized tenderness over lower lumbar spine and SI joints not resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis of the spine and the Veteran did not have other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems or pathological reflexes.  The Veteran had intervertebral disc syndrome of the thoracolumbar spine but had experienced no incapacitating episodes during the past 12 months.  The Veteran did not use assistive devices as a normal mode of locomotion.  His thoracolumbar spine condition impacted his ability to work as he could not perform heavy exertions or work below knee level.  He was not qualified to operate company vehicles. 

Analysis

The Board finds that during the course of the entire appeal, a 40 percent disability rating, but no higher, is warranted.  

For the period prior to June 23, 2015, the Veteran is currently rated at 10 percent for his lumbar spine disability.  The Board finds a 40 percent disability rating is warranted during this period for several reasons.  

Initially, the Board notes that the Veteran has been consistent in describing his back pain and limitation as severe throughout the course of the appeal.  The description of the severity of these symptoms would be consistent with a 40 percent disability rating during the entire appeal period.  Secondly, the difference between limitation of flexion from the December 2008 VA examination report and the June 2015 VA examination report is a mere 5 degrees of range of motion, as the December 2008 VA examination report noted the Veteran could achieve 35 degrees of flexion and the June 2015 VA examination report noted the Veteran could achieve 30 degree.  As noted above, flexion limited to 30 degrees or less of the lumbar spine warrants a 40 percent disability rating.  As the December 2008 VA examination report showed the Veteran could only achieve flexion to 5 degrees beyond the 30 degrees or less required for a 40 percent disability rating, the Board finds that the Veteran's symptoms prior to June 23, 2015 more nearly approximated the criteria for a 40 percent disability rating, particularly when accounting for any increased limitation of motion during flare-ups.  Finally, given the consistency of the Veteran's allegations during the course of the appeal and the small difference in limitation to range of motion noted between the two VA examinations which were seven years apart, the Board finds it is reasonable to resolve any benefit of the doubt in favor of the Veteran and assume that the increase in severity of his disability to being limited to 30 degrees of flexion or less likely occurred prior to the date of the actual VA examination in 2015.  See generally DeLisio v. Shinseki, 25 Vet. App. 45 (2011).

However at no point during the course of the appeal is a disability rating in excess of 40 percent warranted.  The next higher rating of 50 percent is only warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The evidence throughout the course of the appeal has failed to show that the Veteran had ankylosis of the spine, much less any unfavorable ankylosis.  

Finally, with respect to IVDS, the Board notes that the Veteran has not required bedrest as prescribed by a physician to treat his lumbar spine disability.  Accordingly, rating his disability as IVDS would not result in a disability rating in excess of 40 percent.

With respect to whether a higher disability rating is warranted on an extraschedular basis, under 38 C.F.R. § 3.321 and the holding in Thun v. Peake, 22 Vet. App. 111 (2008), the Board finds that the schedular rating criteria adequately capture the Veteran's lumbar spine disability symptoms.  The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms such as pain, stiffness, muscle spasms, limitation of motion, etc.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide for disability ratings on the basis of limitation of motion, muscle spasm, guarding, and pain.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when his disabilities are considered in the aggregate, as there is no impairment not contemplated in the individual ratings assigned to each of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran has argued through his VSO that the VA examinations did not fully acknowledge his flare ups that are productive of additional functional loss of movement and motion with pain, fatigue and weakness and at times incapacitating, warranting a rating in excess of 40 percent.  However, as noted above, the Board has accounted for flare-ups in supporting the grant to 40 percent prior to June 2015 and the June 2015 VA examination report expressly states that it was done during a time of a flare-up of the Veteran's lumbar spine disability and should be considered as reflecting the severity of the Veteran's lumbar spine disability at the time of a flare-up.  

Major Depression

Legal Framework

In June 2009 the Veteran's major depression was evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2015).

The next higher, 50 percent disability rating is warranted when the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

In June 2015 the Veteran's major depression was evaluated as 70 percent disabling.    That rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Facts

In October 2008 the Veteran filed a statement where he claimed to be suffering depression as a disability secondary to his back pain.

In January 2009 the Veteran filed a statement where he explained that his pain had him suffering from depression.  He had only realized through therapy how depressed he was and had attempted suicide.  He had trouble understanding the depth of the depression, as he was not a therapist, but he knew how he felt.

The Veteran underwent a VA fee-based psychological examination in February 2009.  The Veteran reported current symptoms of depression such as depressed mood, intermittent sleep difficulties, irritability, chronic suicidal ideation (without intent or plan), low self-worth, and mood lability.  He also has a remote history of more serious depressive episodes including more pressing suicidality which culminated in a near attempt approximately five years before.  As he became increasingly physically disabled, the Veteran struggled with confidence in himself and was unable to participate in the leisure and stress reducing activities he had once enjoyed.  He reported the current symptoms were constant.  He struggled to maintain self-esteem and relationships outside of structured settings and, intermittently, with getting out of bed.  

The Veteran reported he had trouble sleeping chronically which was described as intermittent waking.  The Veteran had been unemployed since 2001.  While working, his relationships with supervisors and co-workers were fair.  At work, he suffered irritability secondary to depression and headaches and chronic back pain.  The Veteran had a poor relationship with his father and a good relationship with his mother.  He also had three siblings with whom he had good relationships even though records indicated a history of physical and sexual abuse between brothers and sexual abuse between the Veteran and his sister.  The Veteran was single but had two sons aged 19 and 16 who were product of two significant relationships.  He had good relationships with his sons.  The Veteran was and had been the primary caretaker of his 16 year old son for the past 5 years.  The Veteran had intermittent inability to get out of bed since he developed his mental condition.  The Veteran struggled to maintain relationships outside of formally organized settings (e.g., fellowships), though the relationships he shared in the groups were reportedly deep and satisfying.  He was not currently working and had been receiving disability for approximately seven to eight years.  The disability was secondary to chronic pain from back injuries.  

Upon an examination of his mental status the examiner noted the Veteran was a reliable historian.  Orientation was within normal limits, his appearance, hygiene and behavior were appropriate.  He maintained good eye contact during the exam.  An affect and mood examination showed mood swings ranging from joyful to tearful, he was congruent and relatively labile with relationship to affect and mood.  The Veteran reported impaired impulse control, some unprovoked irritability and periods of near violence.  Communication, speech and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness or delusional history present.  At the time of examination there was no delusion observed.  There was no hallucination history present and at the time of examination there was no hallucination observed.  Obsessional rituals were absent, thought processes were appropriate.  He was able to read and understand directions.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits, suicidal ideation was chronically present though he denied intent or plan other than the incident five years before.  The Veteran had no homicidal ideation. 

The Veteran was diagnosed with depression and had a GAF score of 60.  The examiner remarked that the Veteran occasionally had some interference performing activities of daily living because when the claimant was depressed he reportedly struggled to function (e. g. to get out of bed) and to see himself as an efficacious man.  He had difficulty establishing and maintaining effective work/school and social relationships because of this sense of worthlessness however the Veteran exhibited a remarkable ability to use structured settings (e.g., AA, therapy, Christian fellowship) to develop and maintain intimate relationships over time.  The examiner noted that the best description of the claimant's current psychiatric impairment was psychiatric symptoms that were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The primary obstacle to his working regularly however was his physical disability.

Psychological therapy notes from February 2009 list the Veteran's recent struggles with chronic pain, its effects on his daily life and his struggles to cope.  By then he decided to end therapy as he was feeling hopeful and good about himself.  He had a GAF score of 80.

In December 2009 the Veteran filed a statement explaining his daily struggle with the depression brought on by his back pain and how he felt less of a man because of being disabled.  As a consequence, he believed he was physically and mentally incapable of living a normal life.

In March 2009 the Veteran was contacted by a suicide prevention coordinator.  The Veteran stated he was not suicidal and had not been for some time.

A January 16, 2013 mental health note states that the Veteran sought help for great stress and coping with an intrusive and threatening neighbor.  He had no communication with his mother or siblings.  His father had died.  The Veteran had depressive symptoms that were untreated.  He had a GAF score of 45.  A screening was positive for depression.  Chronic pain and situational stressors contributed to his depression and the Veteran was having reoccurring dreams of being trapped and unable to do anything.  Also his pain increased during the winter due to the coldness and dampness.  He also felt overwhelming anxiety and frustration and had great difficulty managing his thoughts and mood.  He reported having past and present suicidal ideation but no plans for suicide or self-harm.  His potential of harming himself was deemed low.  He had no thoughts of harming others.
 
At the June 2015 VA examination, the examiner opined that the Veteran's level of occupational and social impairment with regards to all mental disorders was occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported having had relationship problems that gradually worsened in association with chronic pain and associated financial stress.  Currently the Veteran reported having his wife for support even though he stated that his pain and depression had negatively impacted their relationship.  The Veteran reported struggling with frustration/irritability.  The Veteran reported that before he stopped working after an injury about eleven years ago, he had difficulty getting along with co-workers/supervisors, with a lot of disagreeing and almost fighting on the job.  The Veteran thought the depression had worsened in association with chronic pain which had impacted his ability to work and his relationships.  

The Veteran also reported insomnia associated with pain.  He had suicidal ideation about four to five years before and denied a history of hallucinations or mania.  The Veteran's symptoms as applicable to his diagnosis were: depressed mood, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting and impaired impulse control, such as unprovoked irritability with periods of violence. 

In terms of behavior the examiner observed the Veteran arrived one hour early and was unaccompanied for his appointment.  He had become frustrated/angry/belligerent with the front desk staff and VA police were called.  The Veteran de-escalated and was able to participate appropriately in the exam.  He was alert and fully oriented with his thinking being logical and goal-directed.  The Veteran's speech was fluent and at a normal rate/tone/volume/prosody without paraphasic errors.  His auditory comprehension appeared intact and his mood was dysphoric with congruent/full-range affect.  The Veteran was cooperative, polite, and engaged.  He exhibited intact insight and deficit awareness.  There were no hallucinations or other indication of formal thought disorder.  The Veteran reported passive suicidal ideation without intent or plan.  He denied homicidality and did not present as an elevated risk to himself or others at the time. 

Analysis

Prior to January 16, 2013 the evidence shows that the Veteran's disability more nearly approximated the 30 percent rating criteria.  Such a rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130, DC 9434 (2015).

The evidence from this period shows that the Veteran suffered from symptoms that are either included in or approximate those described by this rating.  Notably he exhibited depressed mood and sleep difficulties.  Prior to January 16, 2013 the Veteran's symptoms did not approximate those described by the 50 percent rating which is warranted when the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Veteran exhibited irritability, suicidal ideation and had on one occasion, years before, planned to commit suicide, but he had a GAF score of 60 which indicated mild to moderate symptoms.  In totality, for the period prior to January 16, 2013, the evidence does not show that the Veteran's symptoms approached the severity required for the higher ratings available.  The Veteran's irritability did not include periods of violence.  And regarding suicidal ideation there is no evidence of a persistent danger of the Veteran hurting himself or others.  Further, though the Veteran's symptoms had an effect on his occupational and social functioning, the evidence does not show that they resulted in occupational and social impairment with reduced reliability and productivity as required for a 50 percent rating, or occupational and social impairment, with deficiencies in most areas, as required for a 70 percent rating.  The Veteran did not exhibit impaired memory or impairment to thought process and described a good relationship with his sons and siblings and was the primary caretaker for his minor son during this time period.  The Veteran was fully oriented and did not appear to need any assistance in getting to his VA appointments.  As a result, the Board finds that the 30 percent rating is appropriate for this time period as it contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Effective January 16, 2013, the Board concludes that the Veteran's symptoms and the occupational and social impairment they resulted in do not warrant a disability rating in excess of 70 percent.  

Although at the June 2015 VA examination the Veteran reported passive suicidal ideation without intent or plan he denied homicidality and did not present an elevated risk to himself or others.  Notably, as described before he was alert, oriented, logical, goal directed with normal and fluid speech, intact auditory comprehension, had appropriate behavior (although initially confrontational with VA staff, it was noted that the Veteran was able to calm down and participate appropriately with his VA evaluation), intact insight and deficit awareness.  He had no hallucinations or indications of other formal thought disorder.  He continued to report a positive relationship with his wife, even while acknowledging that his service-connected disabilities strained the relationship.  Thus, the Board finds that the symptoms exhibited were not consistent with a 100 percent rating which is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

An extraschedular rating under 38 C.F.R. § 3.321 is not warranted for any period of time.  When evaluating psychiatric disabilities, the schedular criteria expressly contemplates any symptoms that stem from the psychiatric disability in question and rate the disability based on the level of social and occupational impairment that results from the symptoms.  Therefore, by definition, all of the symptoms caused by the Veteran's psychiatric disability are contemplated by the schedular rating criteria.  The assigned schedular evaluations are adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


In summary, the Board concludes that, prior to January 16, 2013, the criteria for a disability rating higher than 30 percent were not met.  Effective January 16, 2013, the Board concludes that the criteria for a disability rating of 70 percent were met.  At no point during the appeal, however, were the criteria met for a rating in excess of 70 percent.  38 C.F.R. §§ 4.7, 4.130, DC 9434 (2015).


ORDER

A disability rating of 40 percent, but no higher, is granted for degenerative arthritis of the lumbar spine effective September 16, 2008.

A disability rating in excess of 30 percent for major depression prior to January 16, 2013 is denied.  

A disability rating of 70 percent is granted for major depression effective January 16, 2013.

A disability rating in excess of 70 percent for major depression from January 16, 2013 is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


